DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           VICTORIA OLEFIR,
                               Appellant,

                                     v.

                         KONSTANTIN OLEFIR,
                              Appellee.

                               No. 4D22-1071

                               [July 28, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE-21-015656.

    Bruce Prober of The Law Offices of Bruce Prober, P.A., Fort Lauderdale,
for appellant.

   Nancy A. Hass of Nancy A. Hass, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.